Citation Nr: 0021814
Decision Date: 08/17/00	Archive Date: 11/03/00

DOCKET NO. 97-29 156               DATE AUG 17, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia

THE ISSUE

The propriety of the initial 20 percent rating assigned for
residuals of a left shoulder injury.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

J. Horrigan, Counsel 

INTRODUCTION 

The veteran had active service from March 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1996 rating decision by the RO which granted
service connection for residuals of a left shoulder disability and
assigned a noncompensable rating for this disorder, effective
August 31, 1995. The veteran filed a timely notice of disagreement
with the rating action, and, in a rating action of October 1996,
the rating for the left shoulder disorder was raised to 20 percent
disabling, effective August 31, 1995. The veteran continued to
appeal for a higher rating.

In his July 1997 substantive appeal, the veteran requested a
hearing before the Board either at the RO or in Washington, D.C.
The veteran was scheduled for hearing before a member of the Board
in June 1999 and November 1999 but the veteran canceled these
hearings. A further hearing before a member of the Board at the RO
was scheduled in March 2000, but the veteran failed to report for
this hearing as well.

REMAND

During a VA examination in October 1996 it was reported that the
veteran was right handed. On evaluation he had 180 degrees of
flexion in the left shoulder, 180 degrees of left shoulder
abduction, 45 degrees of left shoulder internal rotation, and 45
degrees of left shoulder external rotation. On a VA orthopedic
examination in February 1998 the veteran complained of recurrent
dislocations of his left shoulder whenever he lifted his left arm
above his head. He was noted to have 90 degrees of left shoulder
flexion, 90 degrees of left shoulder abduction, 90 degrees of
external rotation of the left shoulder, and 90 degrees of internal
rotation in that shoulder. Resistance and guarding were noted at 90
degrees of abduction and 90 degrees of flexion of the left
shoulder. When the veteran was afforded another VA orthopedic
examination in June 1998, it was then noted that he had 140 degrees
of left shoulder flexion, stopped by pain. There was 45 degrees of
left shoulder abduction, 45 degrees of external rotation, and 45
degrees of internal rotation in the left shoulder, with all these
motions also stopped by pain;

2 - 

Under the provisions of 38 C.F.R. 4.71(a), Diagnostic Code 5202, a
20 percent evaluation is assigned for recurrent dislocations of the
scapulohumeral joint of the minor upper extremity with frequent or
infrequent episodes and guarding of all arm movements or guarding
of arm movement only at the scapulohumeral joint. Under the
provisions of 38 C.F.R. 4.71(a), Diagnostic Code 5201, a 20 percent
evaluation is assigned if there is limitation of arm movement at
the shoulder level of the minor upper extremity or limitation of
arm movement of the minor upper extremity midway between the side
and the shoulder level. A 30 percent rating is assignable if there
limitation of arm movement of the minor extremity to a point 25
degrees from the side.

The Board notes that since the veteran's service-connected left
shoulder disorder may be evaluated on the basis of limitation of
motion under the provisions of Diagnostic Code 5201, the decision
of the United States Court of Appeals for Veterans Claims (Court)
in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be taken into
account in evaluation of this disability. In DeLuca, the Court held
that the provisions of 38 C.F.R. 4.40 and 4.45 must be considered
when a diagnostic code provides for rating a disorder based on
limitation of motion. Under the provisions of 38 C.F.R. 4.40 and
4.45, consideration must be given to functional loss due to pain,
weakened movement, excess fatigability, incoordination, and pain on
undertaking movement. The Court also stated that the medical
examination of the disability must show that the examiner took into
account the functional disability due to pain in determining the
limitation of motion. Further, the examiner must furnish, in
addition to the usual examination findings, a full description of
the effects of the disability upon the veteran's ordinary
activities.

It is apparent that the VA orthopedic examinations conducted in
1998 have described the limitation of movement of the veteran's
left shoulder due to pain. However, these examinations did not
provide clinical information sufficient to assess the extent of
functional loss due to weakness, fatigue, and incoordination.
Therefore the most recent VA orthopedic examinations did not
provide sufficient clinical findings to sustain a rating for the
veteran's service connected left shoulder disorder which comports
with the Courts requirements in DeLuca.

- 3 -

In view of the above, this case must be REMANDED to the RO for the
following action:

1. The veteran should be afforded a further VA orthopedic
examination to determine the current severity of his service
connected left shoulder disability. The veteran's claimsfolder must
be made available to, and reviewed by, the examiner prior to the
examination and he should state that he has reviewed the claims
folder including a copy of this remand in his examination report.
The examining physician should report the pertinent medical
complaints, symptoms, and clinical findings in detail regarding the
veteran's left shoulder, including both active and passive range of
motion in the left shoulder in degrees of flexion, abduction,
external rotation, and internal rotation. The presence or absence
of pain in the left shoulder on motion should be noted, and, if
present, its severity should be described. The examiner should also
comment as to the presence or absence of any weakened movement,
excess fatigability, and/or incoordination caused by the veteran's
service connected left shoulder disorder. If present, the severity
and the degree of additional range of motion loss due to any
weakened movement, excess fatigability, pain on undertaking motion
or incoordination should be described by the examiner. If these
symptoms are not observed on examination then the examiner should
specifically report that such symptoms were not present on
examination.

2. The RO should then again adjudicate the veteran's claim for an
increased rating for a left shoulder

4 - 

disability. If the benefit sought on appeal remains denied, the
veteran and his representative should be provided a supplemental
statement of the case and afforded a reasonable opportunity to
respond. The case should then be returned to this Board for further
appellate consideration, if otherwise appropriate.

No action is required of the veteran until he is so informed by the
RO. The purpose of this remand is to obtain additional clarifying
clinical evidence and to comply with Court precedent.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

- 5 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1990), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 



